DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Pages 13-14 (under Remarks), filed 03/15/2022, with respect to claim 1 have been fully considered and are persuasive. The rejection of claim 1 has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the first wire includes a first connection portion connected to the first terminal electrode, a first winding portion wound around the winding core portion, a second connection portion connected to the second terminal electrode and being opposite to the first connection portion, a first extending portion between the first connection portion and the first winding portion, and a second extending portion between the second connection portion and the first winding portion,
the second wire includes a third connection portion connected to the third terminal electrode, a second winding portion wound around the winding core portion, a fourth connection portion connected to the fourth terminal electrode and being opposite to the third connection portion, a third extending portion between the third connection portion and the second winding portion, and a fourth extending portion between the fourth connection portion and the second winding portion, 
the first extending portion and the third extending portion are out of contact with each other, 
the coat includes a first region made of a first resin containing a urethane group and a second region made of a second resin containing no urethane group, 
the coat in the first extending portion and the third extending portion is the second region at least in part, and 
the coat at a first contacting point where the first wire and the second wire are in contact for the first time from the first flange portion is the first region.
The reference of record does not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZFUNG JACKIE CHAN whose telephone number is (571)270-7981. The examiner can normally be reached M-TH 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSZFUNG J CHAN/Primary Examiner, Art Unit 2837